DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claims each refer to “a comparator” or a “comparator means” or “comparing” step that is configured to compare a detected blood glucose signal (which is generally understood to be an infrared spectral signal in the 1550 nm bandwidth range) with “baseline blood glucose data” (which is generally understood to be an invasively obtained blood glucose level to generate a glucose level. However, one would generally not consider the comparison of these two values to yield information that can be processed to provide a glucose level (Applicant is referred to the cited prior art which may use calibration techniques to produce an algorithm for computing a glucose level from a non-invasive optical measurement. None of the cited art uses a comparison result of the two claimed values of spectral data and non-invasive glucose level to obtain this information). Further, Applicant’s originally filed specification does not provide details beyond what is mentioned in the claims regarding the comparison being used to determine a blood glucose level. However, since such an outcome is not known in the art, nor is there adequate discussion in the originally filed specification, one cannot make or use the claimed invention absent undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims 1, 10, and 12, the claims refer to “a blood glucose sensor”, but refers to “transmitting” and “generating” rather than positively claimed structural elements . With regard to claim 2, it appears that the claim should refer to “said comparator” for proper reference to the antecedent. With regard to claim 4, the claim improperly depends from itself and thus the metes and bounds of the claim cannot be readily determined. With regard to claims 7 and 16, the phrase “from the group of… including” does not properly set forth a Markush group (see MPEP 2117). With regard to claims 8 and 17, it is unclear what Applicant intends by the phrase “.. said user is adapted to…”. With regard to claim 13, although the claim is directed to an apparatus, the claim details appear to set forth a method step or an intended use rather than a further structural limitation. With regard to claim 19, the claim sets forth a “comparing step” but also refers to displaying… based upon “a comparison”, which is unclear if it is intended to rely on the result of the comparing step or is introducing a second comparison. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant cites several references related to optical measurement of glucose. In addition, Hwang et al. (USPN 8,306,593) teach an optical glucose measurement arrangement (Figures 3 and 5) where pressure information is monitored to determine contact information during a measurement. Schlegel et al. (USPGPub 2004/0220459) teach a variety of measurement configurations (Figures 9 - 15) for collecting the optical measurement information. Ariav et al. (USPGPub 2005/0272990) teach a photoacoustic glucose measurement configuration that collects data through a subject’s earlobe (Figures 3, 4). Rebec (USPGPub 2009/0062632) teach a non-invasive optical measurement system and method (Figures 1, 3) which performs measurements through the web of skin on a patient’s hand between the thumb and finger. Mannheimer et al. (USPN 8,346,328) teach a sensor that incorporates a tissue contact sensor which can be used to provide information on the sensor to an operator.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791